Title: To George Washington from Colonel Lewis Nicola, 6 October 1777
From: Nicola, Lewis
To: Washington, George



Sr
Trenton [N.J.] Octob. 6th 1777

When I last retreated from Philadelphia I ordered Jonathan Guy, Serjt Major to the Invalid Regt, out of the boat in which I was into another to take care of the men in her, when the boats pushed off he told the men I had ordered him to stay & look for two men that were missing, by this means he detained them about two hours, tho the light horse men who returned last said the enemy were close to the town, Serjt Aldridge, who is since dead, impatient at this delay set off with such men as were at hand & joined me in the evening, Serjt Macdougal, who had found two of the men, after Aldrige set off expostulated with Guy on the danger of tarrying longer, but Guy threatened to confine him if he offered to stir without his order. A captain of one of the Gallies, who heard the dispute, offered to take them on board his gally, which lay off of market st[r]eet wharf. Macdougal & two men accepted the offer but Guy refused. Just as I was leaving Philadelphia the keeper of the New Goal informed me a Mrs Bryan, who was confined for being an accomplice with the man that was hanged for enveagling pilots into the enemies service remained in Goal. I ordered her to be brought to the wharf & gave her into the care [of] Guy. When I was informed of all the circumstances of this affair, as I have just mentioned them to your Excellency I strongly suspected he had deserted to the enemy & wanted to throw as many men as possible into their hands with his & their arms & accoutrements.
I was yesterday much surprised to see Guy come to this town, on examining him he told me he understood I ordered him to stay & look for the men that were missing, which cannot be as the orders I gave were expressly as I have mentioned them on the other side, in which sence he must have understood them as he directly went out of my boat into that along side of it; he said that one Delaplain, who was constable of the night watch and one Wood, who had long been doorkeeper to the Council of safety & Board of war of the State of Pensylvania, seized him & confined him in the Courthouse, then in the State house ’till removed to the New Goal by the British troops, that Col. Will Allen & other Officers endeavoured to enlist as many of the prisoners as they

could persuade & that he entered into Brittish service as a Waggoner in which station he continued ’till last Thursday when he found an opportunity of deserting. As to Mrs Bryan he says he took her for a lady that wanted to retire from Philadelphia & that as there was a shallop at the end of the wharf designed for Trenton she chose to go in her. All these details not removing my suspicion & considering that he might have come out as a spy, being well acquainted with all the country in the neighborhood of your Excellencies army, & visited the army before he came here, or possibly the experience he has had of the British Service convinced him he was better with the Invalids, whether my suspicions are well or ill founded I thought it my duty to confine Guy & acquaint your Excellency with all the circumstances of this affair, independant of which he has certainly embezelled some of the continental cloathing. I am informed of 6 pair of Breeches & 2 bundles of stockins he left in a house in Philadelphia just before we retired the first time, as there is no Qr Master appointed to the Regt I was obliged to employ him as such & he says he left his book in the barracks.
Col: Sommers of the Militia, dispatched by Genl Newcomb in quest of arms and ammunition for the militia, who assemble at Red bank very fast, has just been with me to enquire where he can be supplied, after consulting Colonel Sullivan & the other Commissaries here I cannot find that either can be procured nearer than Northampton alias Allentown in Pensylvania, but as possibly there may be some belonging to this State nearer I have recommended to the Colonel to go by the way of Princetown as the Goverr & Council are assembled there.
Last tuesday I received a Letter from the Navy Board requesting a detachment of 100 men to guard the Shallops at Burdentown. as the whole regiment fit for duty would not make up that number I could not comply but anxious to do every thing in my power for the good of the service I went the day following to Burdentown to enquire into the necessity of a guard there & finding there is a large vessel in the river with a very valuable Cargo belonging to Congress which was in danger of falling into the enemies hands & that the Shallop men refused to receive her Cargo but on unreasonable terms I agreed with the Gent. of the board to send them 30 men, which I have done under the command of two Serjeants, the only officers appointed to the regiment being sick. I hope the urgency of the service will excuse my taking this step without waiting for your Excellencies orders.
I am sorry to trouble you with so long a letter but think it necessary to fully inform you of all the particulars of Guys affair & report to you the detachment I have sent to Burdentown. I have the honour to assure your Excellency that I am with due respect Sr Your most Humbe and Obedt Servt

Lewis Nicola

